Citation Nr: 1624494	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-03 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of cancer (claimed as cancer of the larynx), to include as due to in-service exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Neilson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971, including service in Vietnam.  His DD Form 214 reflects receipt of the Combat Infantryman Badge, among other decorations.  He had additional service with the Missouri Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The instant matters were previously before the Board in February 2015, at which time the Board denied the Veteran's claim of service connection for cancer residuals and remanded for further development the claim of service connection for hearing loss.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Veteran's then appointed representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision insofar as it had denied service connection for the Veteran's claimed cancer of the larynx residuals.  The basis for the Joint Motion was the Board's failure to ensure that VA had complied with its duty to assist.  

Regarding the issue of entitlement to service connection for hearing loss, that matter was remanded for further development to include obtaining a clarifying medical opinion.  Upon completion of the requested development, the agency of original jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) in August 2015 wherein it continued to deny the Veteran's hearing loss claim.  The matter was thereafter returned to the Board.

The decision below addresses the Veteran's claim of service connection for bilateral hearing loss.  The remaining claim is addressed in the remand that follows this decision and is remanded to the AOJ for further development.



FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is attributable, at least in part, to noise exposure in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of a hearing loss claim, impaired hearing will be considered a disability by VA when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

In July 2011, the Veteran was afforded a VA audiological examination.  A review of the audiogram shows that the Veteran has a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The Board also points out that the Veteran is service-connected for tinnitus due to in-service acoustic trauma. Thus, in-service noise exposure has also been conceded.  Accordingly, the question is one of nexus.  

In this regard, the Board acknowledges that the evidence of record is insufficient to support a finding that that the Veteran suffered left or right ear hearing loss in service or sensorineural hearing loss within one year of separation from service, so as to afford the Veteran presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309.  Although no hearing loss disability was shown to have existed in service, or within one year of the Veteran's separation from service, service connection can still be established on the basis of post-service evidence of a nexus between current hearing loss and service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether such a nexus exists, the Board must consider the Veteran's contentions in conjunction with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Moreover,  the finding that the Veteran engaged in combat is significant because it allows a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).

In the instant case, the audiologist who examined the Veteran in July 2011 noted that the Veteran's service treatment records did not contain any active duty hearing evaluations, but that in July 1971 his hearing was within normal limits.  The examiner additionally noted that results from eight other hearing tests conducted from September 1976 to July 1995 indicated normal hearing acuity at all relevant frequencies.  The examiner then opined that the Veteran's current hearing loss was less likely than not caused by or the result of an event in military service.  As rationale for that opinion, the clinician stated that if hearing loss was caused by or a result of an event in service, hearing loss would have been present after the Veteran's separation from service, citing to a research study indicating that hazardous noise exposure has an immediate effect on hearing, which is usually temporary at first.  The clinician went on to state the noise-induced hearing also "does not have a delayed onset nor is it progressive or cumulative," and that "[i]t usually takes many incidents of temporary noise-induced hearing loss and tinnitus before it becomes permanent."

In support of his claim, the Veteran provided an opinion by a private audiologist who, in January 2013, opined that it was at least as likely as not that the Veteran's military noise exposure contributed to his current hearing loss.  The audiologist based the positive nexus opinion on the fact that "prolonged exposure to loud noise causes damage to outer hair cells in the cochlea resulting in permanent, progressive, sensorineural hearing loss."

The Veteran was again examined in February 2013 by the same audiologist who had conducted the 2011 VA audiological examination.  The audiologist discussed the private audiologist's opinion, stating that it was somewhat misleading and that a more accurate statement would have been that prolonged exposure to loud noise "may cause damage" versus "'causes damage.'"  The VA audiologist also stated that the private clinician's discussion of progressive hearing loss is contraindicated by other research studies.  The VA audiologist then reiterated his previous negative nexus opinion.

As pointed out by the Board in its 2015 remand action, the VA audiologist had also provided an opinion that Veteran's tinnitus was associated with his hearing loss and that there was at least a 50 percent probability that the tinnitus was causally connected with his active service.  The Board also noted that the examiner referenced literature that included factors that could contribute to a temporary hearing loss becoming permanent, one of which was tinnitus.  The Board thus found that the audiologist's nexus opinions regarding the Veteran's tinnitus and hearing loss to be inconsistent or contradictory, requiring clarification.

In July 2015, the VA audiologist provided an addendum to his previous examination report.  The audiologist stated that the addendum "request has misinterpreted the notation on the previous C&P audio examinations."  The audiologist went on to state: "Tinnitus does NOT contribute to a temporary hearing loss becoming permanent.  Tinnitus and hearing loss can be present together, however, tinnitus is a symptom, and this symptom does not cause hearing loss."

Given the evidence of record, the Board finds that although the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  While the VA audiologist has opined against a likely association between the Veteran's in-service noise exposure and his eventual hearing loss, the private audiologist has opined in favor of such an association.  In essence, the evidence of record contains a difference of professional opinion on the matter at hand.  Here, the Board can find no adequate basis to reject the evidence that is favorable to the Veteran based on a lack of rationale or expertise of the clinician.  Further, given that in-service noise exposure has been conceded and in consideration of the Veteran's lay statements regarding the onset and continuity of his hearing loss, the Board finds the evidence is at least evenly balanced as to whether the Veteran's hearing loss is related to service.  See Reeves, 682 F.3d at 998 (the fact that the claimed cause of the Veteran's hearing loss, i.e., acoustic trauma from mortar fire, was established by his testimony, did not prevent him from also invoking 38 U.S.C.A. § 1154(b) to show that he incurred the disability itself while in service).  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the governing regulations pertaining to the payment of monetary benefits.


REMAND

Regarding the Veteran's claim of service connection for cancer residuals, the Veteran, through his representative, argues that service connection is warranted on a presumptive basis because the evidence shows that he has current residuals from cancer of the larynx and that he served in the Republic of Vietnam and is thus presumed to have been exposed to herbicides in service.  Alternatively, he argues that remand is warranted in accordance with the terms of the parties' Joint Motion.

The Board notes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  The law provides that there are certain diseases, such as respiratory cancers, to include cancer of the larynx, that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2015).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) (2015).) 

The Veteran's DD Form 214 shows that he had 11 months and 27 days of foreign and/or sea service, specifically from July 21, 1969, through July 18, 1970, during which time he served in the Republic of Vietnam.  Accordingly, the Veteran is presumed to have been exposed to herbicides in service.  38 C.F.R. § 3.307(a)(6)(iii)

A review of the Veteran's private medical records shows that in January 2010 he was seen by the Ear Nose and Throat doctor and had a laryngoscopy, which revealed a 3 centimeter (cm) mass at the left tongue base.  A computed tomography (CT) scan of the neck on showed a 3.1 cm mass of the tongue base invading the epiglottis and no associated lymphadenopathy.  A biopsy of the mass was done in February 2010 and pathology revealed a squamous cell carcinoma.  The impression was marked FDG avid hypopharyngeal soft tissue mass extending from the left base of the tongue into the left supraglottis with involvement of the left aryepiglottic fold and epiglottis.  Another imaging study was completed in March 2010 for the purpose of initial staging.  Results of that study were interpreted to reveal marked FDG activity with in a globular soft tissue mass within the left hypopharynx, extending from the let base of the tongue inferiorly to the level of the hyoid and involving the left epiglottis.  

In a May 2016 Informal Hearing Presentation (IHP), the Veteran's representative argues that the evidence shows that the Veteran has been diagnosed as having cancer of the larynx.  Specifically, the representative refers to a January 2013 statement from W.L.M., D.O. submitted on February 25, 2016, wherein Dr. W.M. notes the evidence showing that the Veteran's mass extended into the supraglottic larynx and states that the supraglottic larynx is part of the larynx.

The Board is aware that respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) are entitled to presumptive service connection based on herbicide exposure.  However, cancers of the oral cavity (including lips and tongue) and pharynx (including tonsils) are not afforded such a presumption.  As such, a key issue is whether the Veteran in fact had a respiratory cancer.  Additionally, to be entitled to presumptive service connection based on herbicide exposure, any respiratory cancer present must have been a primary cancer and not the result of metastasis of tongue (or other non-respiratory) cancer.  See VAOGCPREC 18-97 (May 2, 1997) (presumptive service connection may not be established for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure); 62 Fed. Reg. 37952-03 (July 15, 1997).  While there is evidence indicating that the Veteran's cancer involved the larynx, whether it can be said that the Veteran's primary cancer was cancer of the larynx is not so evident from the medical evidence currently before the Board, especially given the medical assessment of "stage III squamous cell carcinoma of the tongue base."  Therefore, as agreed to by the parties in their Joint Motion, the matter must be remanded to obtain a medical opinion to determine that nature and etiology of the Veteran's cancer.  See 38 U.S.C.A. § 5103A(d) (West 2014) (VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim"); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

2.  Then, arrange for the review of the Veteran's claims folder by a VA clinician with the appropriate expertise to render an opinion addressing the following:  (The physician must have access to the Veteran's VBMS file, or to the relevant documents.)  

a) Did the Veteran have respiratory cancer (cancer of the lung, bronchus, larynx, or trachea)?  

While review of the entire claims folder is required, attention is invited to the evidence of record that references possible involvement of the larynx, to include the notation of a mass extending from the left base of the tongue into the left supraglottis and Dr. W.M.'s statement that the supraglottic larynx is part of the larynx.  The physician should also set forth all diagnosed cancers.

b) If the Veteran had respiratory cancer, was such cancer a primary cancer (as compared to the result of metastasis of tongue (or other non-respiratory) cancer)?

c) As to any diagnosed cancer/residuals thereof that cannot be presumptively linked to service, is it at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran's cancer is causally or etiologically related to service, to include the Veteran's presumed exposure to herbicides during service.

A full and complete rationale for all opinions expressed is required. Regardless of whether the clinician's opinion is favorable or negative, support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion must be set forth. 

If the clinician determines that the requested opinion cannot be rendered without examination of the Veteran, the Veteran should be scheduled for an appropriate VA examination.

3.  Thereafter, the AOJ should re-adjudicate the claim remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


